Citation Nr: 0021088	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran had active service from April 1963 to April 1967.

This appeal arises from a February 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claim for entitlement to service connection for a low back 
disability, claimed as secondary to his service connected 
right knee disability.


FINDINGS OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's service-connected right knee disability 
and the claimed low back disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability on a secondary basis is not well grounded.  38 
U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The veteran is presently entitled to receive service 
connected disability compensation for the post-operative 
residuals of a medial meniscectomy of the right knee with 
traumatic arthritis, evaluated as 20 percent disabling.  In 
his formal appeal to the Board and in his personal hearing 
testimony elicited March 1997, the veteran claims that the 
chronicity of his right knee condition has resulted in his 
current back problems.

A review of the veteran's entrance examination report dated 
April 1963 showed a notation of dorsolumbar scoliosis, less 
than one inch to the left.  Subsequent service medical 
records showed treatment for complaints of cervical and back 
pain due to various sports injuries (boxing) and residuals of 
a pre-service injury at the age of 14.  X-rays taken of the 
lumbosacral spine in service were negative.  The veteran's 
separation examination dated April 1967 notes that the 
veteran complained of occasional back pain when bending over 
at work.  This condition was not considered to be disabling.

The veteran's most recent VA examination of the joints was 
performed in February 1996.  At the time of the examination, 
the veteran reported a history of a sports injury in-service.  
He had surgery twice on the right knee for medial 
meniscectomy and torn ligament.  The veteran also reported a 
post-service work related injury to the left knee, which has 
been operated on four times.  The veteran's gait was reported 
as normal.  However, he was not able to squat or stand on his 
toes or heels well.  Range of motion of the lumbar spine was 
described as unrestricted.  Pain was observed upon bending 
forward with flattening of the lordotic curvature with 
localized tenderness and no muscle spasm.  Straight leg 
raising was 120 degrees before pain in the back was noted.  
X-rays of the lumbar spine showed mild posterior subluxation 
of L4 on L5, and degenerative changes and narrowed neural 
foramen.  Diagnoses was listed as low back pain due to 
degenerative changes.

Pursuant to a request by the Board, the veteran again was 
examined by VA in August 1999.  The examiner obtained a 
history of his low back disability from the veteran, and 
conducted a physical examination. The diagnosis was 
spondylosis of the lumbar spine. It was the physician's 
opinion that the veteran's low back condition was not caused 
or aggravated by the service-connected right knee disability. 
The veteran had said that sitting rather than walking 
aggravated his low back condition. 

In May 1997, the RO requested that the veteran provide the 
names of all medical providers from whom he had obtained 
treatment for the disability in question, but received no 
response. 

A review of the above record shows no medical opinion or 
other competent medical evidence to support the alleged 
causal relationship between the service-connected right knee 
disorder and the current low back disorder, spondylosis. 
Rather, the only medical opinion on file, that by the VA 
examiner in August 1999, holds that there is no nexus between 
these two conditions. Accordingly, the Board finds that the 
veteran's claim is not well-grounded and must therefore be 
denied on that basis.  38 C.F.R. § 3.310; Allen, Jones. 

With respect to the contentions made by the veteran, 
statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the veteran possesses 
the requisite expertise to render a medical opinion in this 
case.


ORDER

Service connection for a low back disability, claimed as 
secondary to a service-connected right knee disability, is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

